[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-11532                   DEC 17, 2008
                        ________________________           THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 04-02075-CV-BBM-1

ROSS GLENN MOORMAN, JR.,

                                                            Plaintiff-Appellant,

                                   versus

UNUMPROVIDENT CORPORATION,
a Delaware corporation, in its individual capacity
and as controlling parent of its wholly owned subsidiary,
Unum Life Insurance Company of America, a Maine corporation,
UNUM LIFE INSURANCE COMPANY OF AMERICA,
a Maine corporation, in its individual capacity
and as a wholly owned and controlled subsidiary of
UmumProvident Corporation, UNUM CORPORATION,
a Maine corporation merged to form UnumProvident
Corporation, in its individual capacity and as controlling
parent company of its wholly owned subsidiary, Unum Life
Insurance Company of America, A Maine corporation,

                                                         Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (December 17, 2008)
Before BIRCH and PRYOR, Circuit Judges, and STROM,* District Judge.

PER CURIAM:

       This appeal presents issues about an insurer’s decision to terminate a

policyholder’s long-term disability benefits. Unum Life Insurance Company of

America terminated the long-term disability benefits of Ross Glenn Moorman Jr.

after twelve months because there was no medical evidence that Moorman

continued to qualify for benefits. Moorman sued Unum under the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq., and the

Racketeer Influenced Corrupt Organization Act of 1970, 18 U.S.C. §§ 1961 et seq.

The district court granted summary judgment in favor of Unum and this appeal

followed. After oral argument and a thorough review of the record and the parties’

briefs, we conclude that the district court did not abuse its discretion or commit any

reversible error.

       The summary judgment in favor of Unum is AFFIRMED.




       *
          Honorable Lyle E. Strom, United States District Judge for the District of Nebraska,
sitting by designation.

                                                2